Citation Nr: 0737943	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  95-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin condition, 
specifically identified as nodular basal cell carcinoma, 
claimed as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancee


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1953 to December 1964.  Copies of documents 
from the Central Intelligence Agency (CIA) show that the 
veteran was detailed from May 1963 to December 1964 to that 
agency for a special mission.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision made in a Supplemental 
Statement of the Case (SSOC) issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for a skin 
condition identified as basal cell carcinoma.  The case is 
currently under the jurisdiction of the Milwaukee, Wisconsin, 
RO.

In a September 2004 ruling, a Deputy Vice Chairman of the 
Board granted the veteran's motion to advance this case on 
the docket based on a finding of good cause.  See 38 C.F.R. § 
20.900(c).

In February 2005, a Travel Board hearing was held at the St. 
Paul, Minnesota, RO before the undersigned Veterans Law Judge 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c), (d).  A transcript of that 
hearing has been associated with the claims file.

This case was previously before the Board in May 2005, at 
which time the Board had 12 service connection claims before 
it; the Board adjudicated 11 of those claims and remanded 
only one, that being the service connection claim for basal 
cell carcinoma, for additional evidentiary development.  The 
development requested in that remand has been undertaken and 
the case has returned to the Board for appellate review.  The 
Board notes that the 10 service connection claims which were 
denied by the Board in May 2005 were appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
September 2007, the Court issued a Memorandum Decision 
affirming the Board's decision with respect to those claims.   



FINDINGS OF FACT

1.  The veteran had exposure to ionizing radiation during 
service for which an estimated dose of exposure has been 
obtained.

2.  The preponderance of the evidence demonstrates that the 
veteran's nodular basal cell carcinoma, which was first shown 
medically many years after service, was not caused by his 
exposure to ionizing radiation in service, and is not 
otherwise related to service.


CONCLUSION OF LAW

Nodular basal cell carcinoma was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service due to ionizing radiation exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2004.  
The duty to assist letter dated in December 2003, after the 
veteran filed his service connection claim for skin cancer in 
October 2003, informed the veteran that he could provide 
evidence to support his claim for service connection or 
information such as the sources and locations of such 
evidence, and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the aforementioned notice was provided 
to the veteran in March 2006.  As a practical matter, because 
the Board concludes herein that the preponderance is against 
the veteran's claim and no disability ratings or effective 
dates will be assigned, there is no prejudice to the 
appellant with regard to either the timing or content of this 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  The Board 
finds that the RO has satisfied VA's duty to assist, 
including as directed in the Board's remand of May 2005.  A 
review of the record shows that the RO has obtained the 
veteran's service medical records, personnel records, and VA 
Medical Center (VAMC) treatment records.  The veteran was 
also afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge.

A review of the record also shows that the RO completed the 
procedural steps necessary to verify the veteran's 
participation in a radiation risk activity as directed in the 
Board's remand.  See 38 C.F.R. § 3.311 (2007).  A review of 
the record also shows that in correspondence dated in May 
2007, VBA issued an opinion obtained from the Under Secretary 
for Health, pursuant to 38 C.F.R. § 3.311.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.



Factual Background

The basic facts in this case are not in dispute.  The veteran 
served on active duty from November 1953 to December 1964.  
He does not claim treatment for basal cell carcinoma in 
service, and his service medical records (SMRs) are negative 
for treatment or diagnosis of that type of cancer.  The 
November 1964 separation examination report reflects that 
evaluation of the skin was abnormal due to findings of 
scarring, without evidence of any form of skin cancer.

Service personnel records, including DD Forms 214, show that 
the veteran served on active duty from November 1953 to 
December 1964.  DA 66, Officer Qualification Record, shows 
that his military schooling included courses in Airborne 
School and Advanced Airborne School in 1955; Chemical School 
at Fort McClellan, Alabama, in 1955; and Mountain and Cold 
Weather Training in 1956.  His decorations include the Master 
Parachute Badge.  Record of assignments on the DD Form 66 
shows that on May 2, 1963, the veteran was enroute to 
Washington, DC, and that from May 3, 1963, to June 30, 1964, 
his duties were that of "Instructor (TDY USAE JtSptGp) and 
his organization was "firstRngerCoTSB (3151-01) Eglin AFB 
Fla."  The DD Form 66 shows that, from July 1, 1964, to his 
separation from service on December 15, 1964, he served as an 
instructor for "USA Elm Jt Spt Gp Wash DC."

In 1994, a copy of a diploma, dated in October 1955, from The 
Chemical Corps School, Department of the Army, was received 
for the record showing that the veteran had completed the 
Second Chemical Biological and Radiological (CBR) Officer 
Course. 

In February 1994, in support of other service connection 
claims filed by the veteran based on claimed exposure to 
radiation, the RO wrote to the commanding officer at Ft. 
McClellan to obtain information about the chemicals that 
students in CBR Officer Courses in 1955 would have been 
exposed to.  Later in February 1994, a reply was received 
from the Chemical Corps Historian who enclosed a program of 
instruction from 1955 which listed the chemicals used in the 
course and verified that the veteran had taken the course in 
September and October 1955.  In his letter, the Chemical 
Corps Historian noted that students would have worked with a 
number of chemicals including CN tear gas, chlorine, HD 
mustard, phosgene, HC smoke, and WP smoke, and he stated, in 
pertinent part,

(The veteran) would also have received 
training that used radioactive materials.  
I have checked his dosimetry record.  It 
indicates no exposure to beta and neutron 
radiation.  For gamma radiation, he 
received a total dose of 28 millirads, a 
very low exposure figure.

The record also contains a medical report dated in December 
1994 from R. S., Ph.D., a neurobehavioral toxicologist.  Dr. 
S. stated that he had conducted a limited review of the 
veteran's records.  He stated that the veteran was 
"apparently exposed to neurotoxic substances, including 
defoliants (presumably Agent Orange, dioxin contaminated), 
and by inference, organophosphates in the gas chamber and the 
covert CIA operations."  He generally stated that neurotoxic 
substances can cause nerve and brain damage and noted that 
the veteran was exposed to radiation which can cause nerve, 
brain, and bone damage.  The doctor reported that the veteran 
was elevated on the Neurotoxicity Screening Survey, 
indicating that he had numerous symptoms consistent with 
neurotoxicity.  The doctor explained that these symptoms can 
result from exposures to herbicides, radiation, and 
organophosphates and recommended that the veteran have a 
neurobehavioral toxicity exam to determine the current 
neuropsychological status.  

In October 2003, the veteran provided a statement indicating 
that on September 29, 2003, he underwent a skin biopsy done 
by VA and had recently been informed that the pathology 
evaluation of the removed tissue indicated malignancy.  He 
maintained that the tissue was removed from an area of the 
body which was repeatedly exposed to radiation.

VA records do show that on September 29, 2003, the veteran 
was seen by dermatology with complaints of a rash on the 
hands and a 3 month history of a bump on the left cheek.  A 
specimen of the left cheek lesion was removed for biopsy.  An 
entry dated on October 16, 2003, reflects that a shave biopsy 
of the skin of the left nasolabial fold yielded a diagnosis 
of nodular basal cell carcinoma (BCC), incompletely excised.  
In early December 2003, the veteran underwent excision of BCC 
from the left nasolabial fold.  The veteran was seen later in 
December 2003, following excision of the BCC, at which time 
it was reported that the site was healing well and that there 
was no evidence of residual BCC.  

At the hearing before the Board in February 2005, the veteran 
did not provide testimony pertaining to the service 
connection claim for a skin condition manifested by BCC.  

In May 2005, the Board remanded the veteran's claim for 
action consistent with the procedures set forth in 38 C.F.R. 
§ 3.311 pertaining to: the method by which a radiation dose 
assessment is to be obtained (38 C.F.R. § 3.311(a)(2)); the 
circumstances in which referral to an independent expert is 
to be undertaken to reconcile discrepancies between dose 
estimates from various sources (38 C.F.R. § 3.311(a)(3)); and 
the circumstances warranting referral to the VA Under 
Secretary for Benefits when the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, "or other activities as claimed," 
(emphasis added) and the veteran subsequently develops a 
radiogenic disease (38 C.F.R. § 3.311(b)(1)).

The veteran's claim was forwarded for appropriate research in 
June 2005 to the Chemical Corps Historian, US Army Chemical 
School in Fort McClellan, Alabama, to try to obtain a copy of 
the dosimetry record referenced in February 1994.  However, 
no reply was received and it appears that this information 
was unavailable.

Referral to the VA Under Secretary for Benefits was also 
undertaken and an advisory medical opinion was obtained in 
May 2007 which stated that a medical opinion from the Under 
Secretary for Health revealed that it was unlikely that the 
veteran's skin cancer resulted from his exposure to ionizing 
radiation in service.  It was noted that in 1994 the Army 
Chemical School estimated that the veteran was occupationally 
exposed to a dose of ionizing radiation during military 
service of .028 rad.  The summary also observed that a 
September 2003 biopsy had identified BCC of the left 
nasolabial fold, occurring 47 years after the veteran's last 
exposure to radiation.  The Under Secretary for Health 
indicated that skin cancer is usually attributed to ionizing 
radiation at high doses; e.g. several hundred rads, and that 
excess numbers of BCC had been reported in skin which 
received estimated doses of 9 to 12 rads in margins of 
irradiated areas.  

In closing, it was explained that the Interactive 
Radioepidemiolgical Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the veteran's skin cancer.  The computer 
software calculated a 99th percentile value for the 
probability of causation for the skin cancer of 0.28 percent 
and therefore it was determined that there was no reasonable 
possibility that the veteran's skin cancer resulted from 
exposure to radiation in service.

VA medical records dated from 2004 to 2007 revealed no 
evidence of recurrence of BCC.  

Legal Analysis

The veteran claims entitlement to service connection for a 
skin condition, specifically identified as nodular basal cell 
carcinoma.  He maintains that he was exposed to radiation in 
service, which resulted in his currently manifested skin 
condition.  

The Board has reviewed the probative evidence of record 
including medical records the veteran's written statements on 
appeal.  In this case, it is established that the veteran was 
exposed to gamma radiation during service, receiving a total 
dose of 28 millirads, but was not exposed to either beta or 
neutron radiation.  In addition, he was diagnosed with and 
treated for basal cell carcinoma, decades after his discharge 
from service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d). Second, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
preclude a claimant from establishing service connection by 
way of proof of actual direct causation.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2007).

        

(1) Presumptive service connection - radiation exposure.

First, there are specific diseases that may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-
exposed" veteran is one who participated in a radiation-risk 
activity.  A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, occupation of Hiroshima or Nagasaki 
during World War II, or presence at certain specified sites.  
38 C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Although the veteran is a radiation-exposed veteran, that 
status is not sufficient, by itself, to warrant presumptive 
service connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the evidentiary record includes competent medical 
evidence showing a diagnosis of a basal cell carcinoma in the 
facial area.  However, this condition is not specified as 
disabilities presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. § 3.309.  Accordingly, service 
connection for basal cell carcinomas cannot be granted on a 
presumptive basis.

        

(2) Radiogenic disease under 38 C.F.R. § 3.311.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether there is "no reasonable possibility" 
that the disease resulted from in- service radiation 
exposure.  38 C.F.R. § 3.311(c)(1).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).

Section 3.311(b)(5) requires that breast cancer or skin 
cancer become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).  The procedural advantages prescribed 
in 38 C.F.R. § 3.311 will also apply to any other claimed 
condition provided that the veteran has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

As noted above, the veteran was diagnosed with basal cell 
carcinoma, which is included as radiogenic diseases listed in 
§ 3.311 (b)(2).  The evidentiary record also established that 
the veteran had a radiation dose assessment of 0.028 rad.  
Therefore, in accordance with the provisions of 38 C.F.R. § 
3.311, the RO forwarded the case to the Veterans Benefits 
Administration (VBA) Under Secretary for Benefits who 
requested an opinion from the Under Secretary for Health as 
to the relationship between the veteran's multiple basal cell 
carcinomas and his exposure to ionizing radiation in service.

In a May 2007 advisory opinion provided by the Under 
Secretary for Health to VBA, it was concluded that there was 
no reasonable possibility that the veteran's skin cancer 
resulted from exposure to radiation in service.  Computer 
software calculated a 99th percentile value for the 
probability of causation for the skin cancer of 0.28 percent.  
It was explained that skin cancer is usually attributed to 
ionizing radiation at high doses; e.g. several hundred rads, 
and that excess numbers of BCC had been reported in skin 
which received estimated doses of 9 to 12 rads in margins of 
irradiated areas.  There is no contrary opinion or competent 
evidence to the contrary.

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's skin cancers 
were, in fact, the result of exposure to ionizing radiation.  
The only competent medical evidence associated with the file 
concerning the nexus between the veteran's occupational 
radiation exposure and the diagnosis of basal cell carcinoma 
made almost 40 years after the veteran's discharge from 
services indicates that it is unlikely that radiation 
exposure caused the skin cancer.  

The Board is precluded from making medical judgments.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions); see also Obert v. Brown, 5 Vet. 
App. 30 (1993) (the Board may not reject medical opinions 
based on its own medical judgment).  Rather, the Board must 
make findings of fact, including findings of medical fact, in 
the cases that come before it on appeal by deriving those 
facts from the medical evidence of record.  The relationship 
between the veteran's basal cell carcinoma and service-
related radiation exposure is a medical question, and the 
only medical evidence of record concerning the question of 
causation indicates that radiation exposure was unlikely to 
be the root of causation.  Accordingly, the claim under 
38 C.F.R. § 3.311 must be denied. 
        (3) Direct service connection - Combee

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days or more during a 
period of war and a malignant tumor becomes manifest to a 
degree of 10 percent within one year from the date of 
separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease during 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this regard, the service medical records are silent for 
any pertinent complaints, treatment, abnormalities, or 
diagnosis referable to any skin problems or tumors, including 
basal cell carcinoma.  Likewise, there are no indications of 
any symptoms or manifestations of tumors or basal cell 
carcinomas within the first year following his separation 
from service.  The first evidence of any tumor or basal cell 
carcinoma was in 2003, almost 40 years after the veteran's 
discharge from service.  

Moreover, the Under Secretary for Health, having reviewed the 
veteran's history and having obtained a military exposure 
radiation dosage estimate of .028 rad from the Army Chemical 
School, opined that there was no reasonable possibility that 
the veteran's skin cancer resulted from exposure to ionizing 
radiation during service.  The Board finds this evidence to 
be the most probative in this case inasmuch as this opinion 
was based upon review of the particular facts of this case, 
to include the amount of the veteran's radiation exposure, 
his duration of exposure, and the elapsed time between his 
exposure and onset of his cancers.  Moreover, this opinion 
was provided by a public health official specifically tasked 
and specialized in evaluating environmental hazard risks, to 
include radiation exposure, and the evidentiary record 
contains no competent medical opinion to the contrary.

Moreover, the record does not contain any competent medical 
evidence or opinion etiologically linking BCC, diagnosed 
decades after the veteran's discharge from service, to his 
period of service or any incident therein.  The veteran's 
personal belief that his basal cell carcinoma is due to his 
in service radiation exposure or otherwise attributable to 
his period of service, while well-intentioned, holds no 
probative value in this case, as he is not shown to possess 
the requisite medical training and expertise to speak to 
issues of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); 38 C.F.R. §3.159(a) (2007).  The 
veteran has not provided any competent evidence of a 
relationship between basal cell carcinoma and service.  
Accordingly, service connection for multiple tumors and basal 
cell carcinomas on a direct basis is not warranted.

Based on the evidence of record, including the veteran's dose 
estimate, his claimed medical disorder (BCC), and the May 
2007 advisory medical opinion issued by VBA, the Board finds 
that the competent and probative medical and other evidence 
demonstrates that the veteran's diagnosed BCC was not 
identified until decades after his discharge from service and 
is not etiologically related to any incident of service 
including exposure to ionizing radiation.  The Board 
therefore concludes that this disability was not incurred in 
or aggravated by service, nor may they be presumed to have 
been incurred therein.  As the preponderance of the evidence 
is against the claim, the appeal is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for nodular basal cell carcinoma, claimed 
as due to exposure to ionizing radiation, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


